MEMORANDUM OPINION
                                        No. 04-10-00068-CR

                                          Corey J. DUKES,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-4699
                            Honorable Mary D. Román, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           Appellant, Cory J. Dukes, pled no contest to the charge of possession of a controlled

substance. Appellant’s sentence was suspended and he was placed on community supervision

for two years. Later, the State moved to revoke appellant’s community supervision. At a

hearing on the motion to revoke, appellant pled “true” to violating a condition of his community

supervision. On appeal, appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating there are no arguable grounds to be
                                                                                    04-10-00068-CR


advanced. Counsel concludes the appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). Appellant was informed of his right to review the

record. Counsel provided appellant with a copy of the brief and advised him of his right to file a

pro se brief. Appellant has not filed a brief. After reviewing the record, we agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and we

GRANT appellate counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.).


                                                 Sandee Bryan Marion, Justice


Do not publish




                                               -2-